Title: To George Washington from Major General Artemas Ward, 29 September 1776
From: Ward, Artemas
To: Washington, George


Boston, 29 September 1776. “Having been informed that the Army was in great want of cooking utensils, and there being fifty five Copper Camp kettles and twenty nine Iron Pots and Kettles in the Store here, I have this day sent them forward with directions to the Waggoner to make the utmost expedition in going to the Army and to deliver them to Your Order as soon as he arrives.”
